Citation Nr: 1013088	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the severance of service connection for lower 
back pain, effective December 1, 2005, was proper.

2.  Entitlement to an increased initial rating for lower 
back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2003 to March 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas Regional 
Office (RO). 

The issue of entitlement to an increased initial rating for 
lower back pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The initial grant of service connection for lower back pain 
was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

Service connection for low back pain was improperly severed, 
and restoration of service connection for the disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5109A, 
5112(b)(10) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(d), 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof 
being upon the Government).  38 C.F.R. § 3.105(d).  Clear 
and unmistakable error (CUE) is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; the error must 
be undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Although the same standards apply in a determination of CUE 
error in a final decision under § 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in 
making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. 
Gober, 10 Vet. App. 340, 342- 43 (1997).

When severance of service connection is considered 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons. The claimant 
will be notified at her latest address of record of the 
contemplated action and furnished detailed reasons therefore 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.

A review of the history of this case is instructive.  The 
Veteran served in the United States Air Force from February 
2003 to March 2003.  As she was leaving active service, the 
Veteran filed for service connection for her lower back 
pain.  Service connection was granted at a 10 percent rate 
in a January 2004 rating decision.  

The relevant medical evidence of record at the time of the 
January 2004 rating decision was sparse, consisting solely 
of the Veteran's service treatment records and one 
irrelevant private treatment record predating service 
regarding neck pain the Veteran sought treatment for.  The 
RO determined, however, based on the Veteran's frequent 
complaints of lower back pain during her active service, 
that her condition warranted service connection.  As there 
is no specific diagnostic code for lower back pain, the RO 
rated her by analogy. 

The Veteran filed a timely Notice of Disagreement with this 
decision, seeking an increased rating and service connection 
for neck pain.  In a December 2004 decision, however, the RO 
denied the Veteran's claim for service connection for neck 
pain and informed her that it proposed to sever service 
connection for her lower back pain.  The RO sent a letter to 
this effect along with the rating decision.  

With respect to due process, the Board finds that the 
severance was procedurally proper.  Specifically, the 
Veteran was provided the appropriate notice in the December 
2004 rating decision and its accompanying notice letter. 
Those documents provided an adequate explanation concerning 
the reasons for the proposed severance, notified her that 
she had 60 days to submit additional evidence, and that she 
could request a hearing.  As such, no prejudice exists in 
adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In a September 2005 rating decision, the RO determined that 
a January 2004 rating decision contained CUE in granting 
service connection, and that severance of the Veteran's 
service connection was warranted.  The Veteran thereafter 
filed a timely Notice of Disagreement, and after issuance of 
the Statement of the Case, she filed a timely substantive 
appeal. 

Turning now to the merits of the severance, the Board finds 
that service connection should be restored.  As noted above, 
at the time service connection was granted, the evidence 
included service treatment records and one private treatment 
record.  The RO was also aware that the Veteran was 
discharged from the military on the basis that she had 
failed medical/physical procurement. 

In this case, the Board cannot say that the rating decision 
granting service connection on the basis of these facts 
rises to the level of CUE.  Given the Veteran's frequent in-
service complaints and the fact that she was discharged from 
service for these complaints, it is reasonable to believe 
that she was suffering from some disability at the time of 
the rating decision.  

The Board recognizes that pain alone is not a disability for 
which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
However, given the lack of development in the case, the 
Board nonetheless finds that VA has not met the high 
evidentiary burden of showing CUE and severance of service 
connection was improper.  As such, service connection for 
lower back pain should be restored.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5109A, 5112(b)(10); 38 C.F.R. §§ 3.105(d), 
3.303, 3.307, 3.309.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

As the Board is taking an action favorable to the Veteran, 
there can be no possibility of prejudice to her.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the 
duties to notify and assist is thus unnecessary.  


ORDER

The severance of service connection for lower back pain, 
effective December 1, 2005, was improper.




REMAND

Pursuant to VA regulation, once a rating decision is issued, 
the Veteran or his or her representative must file a timely 
Notice of Disagreement.  So long as the issues being 
appealed are clear, the agency of original jurisdiction by 
law must then issue a Statement of the Case.  Finally, to 
convey jurisdiction to hear the case at the Board, the 
Veteran must file a timely, substantive appeal.  38 C.F.R. 
§§ 19.26, 20.200, 20.201, 20.302(a) (2009).

As mentioned above, the Veteran filed a Notice of 
Disagreement with the original rating decision of January 
2004 granting service connection, but as the RO proposed to 
sever service connection, no Statement of the Case was ever 
issued.  This case is thus remanded to allow for such 
action.  As such, the Veteran should be provided with an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  
After issuance of the SOC, this issue will be returned to 
the Board only if it is perfected by the timely filing of a 
substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Prior to the issuance of the Statement of the Case, however, 
the Veteran should be scheduled for a VA examination to 
determine the nature and etiology of any lower back 
disability from which she suffers.  

Depending on the outcome of this development, the RO may 
again determine that the Veteran is not suffering from any 
back disability, and that severance is warranted.  If so, 
however, the record will then have been developed to the 
point to allow the RO to make such a decision with the 
benefit of a clearer picture of the Veteran's disability. 



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA spine examination to determine the 
nature and severity of any low back 
disorder from which she suffers.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.
 
2.  The RO should then issue a Statement 
of the Case with respect to the issue of 
entitlement to an increased initial rating 
for lower back pain.  The Veteran should 
be informed of the period of time within 
which she must file a substantive appeal 
to perfect her appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
a timely substantive appeal is filed, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


